Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 51-59, drawn to a cyclonic adaptor.
Group II, claim(s) 60-63, drawn to a method for removing solid particles from a metallurgical processing plant exhaust gas.
Group III, claim(s) 64-65, drawn to a modified gravity-based dustcatcher for a metallurgical processing plant.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of a cyclonic adaptor, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of JP 2009090185 (hereinafter JP ‘185).  JP ‘185 teaches a cyclonic adaptor for fitting to a gravity-based dustcatcher for a metallurgical processing plant, comprising: at least one input pipe (12, 33), and; a cyclone chamber (11, 32) having a curved inner surface for guiding a gas flow within the interior of the cyclone chamber in a cyclonic manner, the cyclone chamber comprising an exit (13, 34) in fluid communication with an outlet (5, 25) of the dustcatcher in use, wherein; the at least one input pipe has a first end in fluid communication with an inlet (8, 28) of the dustcatcher in use and configured to receive exhaust gas containing solid particles from a metallurgical processing plant from the inlet of the dustcatcher, and the at least one inlet pipe extends from the first end to a second end positioned in fluid communication with the interior of the cyclone chamber, wherein; the second end is arranged to direct the exhaust gas in an at least primarily tangential direction with respect to the curved inner surface of the cyclone (figs. 1b, 2b, 3b and 4b) chamber such that the exhaust gas entering the cyclone chamber flows in a cyclonic manner in order to remove solid particles from the exhaust gas before flowing through the exit; an exit pipe having a first end positioned in fluid communication with the interior of the cyclone chamber and a second end in fluid communication with the outlet of the dustcatcher in use, wherein the second end of the exit pipe is attachable to an outlet of the dustcatcher and wherein the exit pipe forms the exit, and wherein; the cyclone chamber is adapted to be housed within an interior volume of the dustcatcher.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 5712701831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DUNG H BUI/           Primary Examiner, Art Unit 1773